Case 1:18-cv-23745-UU Document 26 Entered on FLSD Docket 03/05/2019 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

  BRENDA GEIGER; IMOGEN THOMAS; JACLYN                       Case No. 1:18-cv-23745-UU
  SWEDBERG; JAIME EASON MIDDLETON, INA
  SCHNITZER a/k/a JORDAN CARVER; MEGAN
  DANIELS a/k/a MEGAN VOGT; PAOLA CANAS;
  TIFFANY TOTH GRAY; DENISE TRLICA a/k/a
  DENISE MILANI; HILLARY FISHER VINSON a/k/a
  HILLARY HEPNER; JESSICA HINTON; JESSICA
  BURCIAGA; and KRYSTAL HIPWELL a/k/a
  KRYSTAL FORSCUTT

                    Plaintiffs
  v.

  GOLDFINGER’S SOUTH, INC. d/b/a SHOWGIRLS,
  INC.

                    Defendant
                                         /


                              ANSWER AND AFFIRMATIVE DEFENSES
                              TO THE SECOND AMENDED COMPLAINT

         COMES NOW the defendant, Goldfinger’s South, Inc., by undersigned counsel, and hereby

  answers the correspondingly numbered paragraph of the plaintiffs’ Second Amended Complaint [DE

  22] as follows:

                                        INTRODUCTION

         1.         Denied.

         2.         Denied.

         3.         Denied.

         4.         Denied.

         5.         Denied.

         6.         Denied.

         7.         Denied.

         8.         Denied.
Case 1:18-cv-23745-UU Document 26 Entered on FLSD Docket 03/05/2019 Page 2 of 10



         9.       Denied.

         10.      Denied.

         11.      Denied.

         12.      Denied.

         13.      Denied.

                                            PARTIES

  A. Plaintiffs

         14.      Denied.

         15.      Without knowledge, and therefore, Denied.

         16.      Without knowledge, and therefore, Denied.

         17.      Without knowledge, and therefore, Denied.

         18.      Without knowledge, and therefore, Denied.

         19.      Without knowledge, and therefore, Denied.

         20.      Without knowledge, and therefore, Denied.

         21.      Without knowledge, and therefore, Denied.

         22.      Without knowledge, and therefore, Denied.

         23.      Without knowledge, and therefore, Denied.

         24.      Without knowledge, and therefore, Denied.

         25.      Without knowledge, and therefore, Denied.

         26.      Without knowledge, and therefore, Denied.

         27.      Without knowledge, and therefore, Denied.

  B. Defendant

         28.      Admitted.

         29.      Admitted.




                                                 2
Case 1:18-cv-23745-UU Document 26 Entered on FLSD Docket 03/05/2019 Page 3 of 10



         30.    Admitted that defendant has social media accounts but denies all other allegations of

  this paragraph in the Second Amended Complaint.

                                 JURISDICTION AND VENUE

         31.    Admitted.

         32.    Admitted that the Court has personal jurisdiction but denies all other allegations of

  this paragraph in the Second Amended Complaint.

         33.    Admitted.

                                  FACTUAL BACKGROUND

         34.    Denied.

         35.    Denied.

         36.    Denied.

         37.    Denied.

         38.    Denied.

         39.    Denied.

         40.    Denied.

                                      Plaintiff Brenda Geiger

         41.    Without knowledge, and therefore, Denied.

         42.    Denied.

         43.    Denied.

                                     Plaintiff Imogen Thomas

         44.    Without knowledge, and therefore, Denied.

         45.    Denied.

         46.    Denied

                                     Plaintiff Jaclyn Swedberg

         47.    Without Knowledge, and therefore, Denied.

                                                  3
Case 1:18-cv-23745-UU Document 26 Entered on FLSD Docket 03/05/2019 Page 4 of 10



        48.   Denied.

        49.   Denied.

                              Plaintiff Jaime Eason Middleton

        50.   Without knowledge, and therefore, Denied.

        51.   Denied.

        52.   Denied.

                        Plaintiff Ina Schnitzer a/k/a Jordan Carver

        53.   Without knowledge, and therefore, Denied.

        54.   Denied.

        55.   Denied.

                        Plaintiff Megan Daniels a/k/a Megan Vogt

        56.   Without knowledge, and therefore, Denied.

        57.   Denied.

        58.   Denied.

                                   Plaintiff Paola Canas

        59.   Without knowledge, and therefore, Denied.

        60.   Denied.

        61.   Denied.

                                Plaintiff Tiffany Toth Gray

        62.   Without knowledge, and therefore, Denied.

        63.   Denied.

        64.   Denied.

                         Plaintiff Denise Trlica a/k/a Denise Milani

        65.   Without knowledge, and therefore, Denied.

        66.   Denied.

                                             4
Case 1:18-cv-23745-UU Document 26 Entered on FLSD Docket 03/05/2019 Page 5 of 10



        67.   Denied.

                     Plaintiff Hillary Fisher Vinson a/k/a Hillary Hepner

        68.   Without knowledge, and therefore, Denied.

        69.   Denied

        70.   Denied.

                                    Plaintiff Jessica Hinton

        71.   Without knowledge, and therefore, Denied.

        72.   Denied.

        73.   Denied.

                                   Plaintiff Jessica Burciaga

        74.   Without knowledge, and therefore, Denied.

        75.   Denied.

        76.   Denied.

                        Plaintiff Krystal Hipwell a/k/a Krystal Forscutt

        77.   Without knowledge, and therefore, Denied.

        78.   Denied.

        79.   Denied.

                                    CAUSES OF ACTION

                                           COUNT I

        80.   The text of the cited statutes speak for themselves.

        81.   Denied.

        82.   Denied.

        83.   Denied.

        84.   Denied.

        85.   Denied.

                                                5
Case 1:18-cv-23745-UU Document 26 Entered on FLSD Docket 03/05/2019 Page 6 of 10



        86.    Denied.

        87.    Denied.

        88.    Denied.

        89.    Denied.

        90.    Denied.

        91.    Denied.

        92.    Denied.

        93.    Denied.

        94.    Denied.

        95.    Denied.

                                             COUNT II

        96.    The text of the cited statute speaks for itself.

        97.    Denied.

        98.    Denied.

        99.    Denied.

        100.   Denied.

        101.   Denied.

        102.   Denied.

        103.   Denied.

        104.   Denied.

        105.   Denied.

        106.   Denied.

        107.   Denied.

        108.   Denied.




                                                  6
Case 1:18-cv-23745-UU Document 26 Entered on FLSD Docket 03/05/2019 Page 7 of 10



                                            COUNT III

        109.   Denied.

        110.   The text of the cited statute speaks for itself.

        111.   Denied.

        112.   Denied.

        113.   Denied.

        114.   Denied.

        115.   Denied.

        116.   Denied.

        117.   Denied.

        118.   Denied.

        119.   Denied.

                                            COUNT IV

        120.   Denied

        121.   Denied.

        122.   Denied.

        123.   Denied.

        124.   Denied.

        125.   Denied.

        126.   Denied.

        127.   Denied.

        128.   Denied.

        129.   Denied.

        130.   Denied.




                                                  7
Case 1:18-cv-23745-UU Document 26 Entered on FLSD Docket 03/05/2019 Page 8 of 10



                                                 COUNT V

          131.     Denied.

          132.     Denied.

          133.     Denied.

          134.     Denied.

          135.     Denied.

          136.     Denied.

                                                COUNT VI

          137.     Denied.

          138.     Denied.

          139.     Denied.

          140.     Denied.

          141.     Denied.

          142.     Denied.

                                      AFFIRMATIVE DEFENSES

          FIRST:          All of the claims asserted in this action are preempted by the Copyright Act, 17

  U.S.C. § 301(a).

          SECOND:         The plaintiffs have no copyright, ownership interest, license, or other right in the

  images which are the subjects of this action and, therefore, they each lack standing to maintain this suit.

          THIRD:          The plaintiffs have failed to join indispensable parties to this action; the

  respective photographers or other individuals or entities who hold the copyright or ownership of the

  images.

          FOURTH:         The plaintiffs’ claims fail as a matter of law because the defendant did not

  identify the plaintiffs either by name or by other factors shaping their identities. Therefore, there was




                                                      8
Case 1:18-cv-23745-UU Document 26 Entered on FLSD Docket 03/05/2019 Page 9 of 10



  no exploitation of their likeness or likelihood of confusion as to whether they endorsed the defendant’s

  business or were otherwise associated with it.

          FIFTH:          The plaintiffs’ claims fail as a matter of law as they have failed to plead any

  legally recognizable competitive injury and harm.

          SIXTH:          The plaintiffs’ claims fail as a matter of law for the reason that each plaintiff

  consented to the public use and dissemination of the photographs by their execution of releases whereby

  each plaintiff gave the photographer permission to shoot and license the photos.

          SEVENTH:        The plaintiffs’ claims are barred by the doctrine of waiver as each executed one

  or more model releases by which each plaintiff extinguished her right to the photographs to other

  persons or entities.

          EIGHT:          The plaintiffs are guilty of laches by their failure to earlier enforce any of the

  claimed intellectual property rights and by their acquiescence to the open and obvious use of the subject

  images.

          NINTH:          The plaintiffs have failed to mitigate their damages by not enforcing their alleged

  rights through such mechanisms as the Digital Millennium Copyright Act which could have required

  the earlier removal of the images.

          TENTH:          The plaintiffs assumed the risk that their images would be used in the manner

  complained of by virtue of the themes in the photographs that lend themselves to republication in the

  adult entertainment business and did not take steps to ensure that the images could be copied.

          ELEVENTH: The plaintiffs’ claims for unjust enrichment fail as a matter of law as unjust

  enrichment is an equitable remedy that is available only when there is no adequate remedy at law.

          TWELFTH:        The defendant acted in good faith reliance upon outside designers who prepared

  the alleged exhibits and who were charged with ensuring that there were no proprietary obstacles to their

  use.




                                                      9
Case 1:18-cv-23745-UU Document 26 Entered on FLSD Docket 03/05/2019 Page 10 of 10



         THIRTEENTH:             The images are internet postings made by others not associated with

  defendant and for which the plaintiffs had a duty to monitor and to seek their removal if they actually

  owned the images and considered them injurious.

         FOURTEENTH;             The plaintiffs’ claims for conversion of the images fail a matter of law

  as the images came into the defendant’s possession lawfully thus requiring the plaintiffs to make

  demand for their return which they did not do.

         FIFTEENTH: The plaintiffs’ claims are barred by the statute of limitations and or laches.

                                         DEMAND FOR JURY

         The defendant demands a trial by jury on all issues so triable.

         Dated: March 5, 2019

                                                         Respectfully submitted,

                                                         Joseph J. Portuondo, Esq.
                                                         110 Merrick Way
                                                         Suite 3 - B
                                                         Coral Gables, Florida 33134
                                                         PH: (305) 666 - 6640
                                                         Email: jjp@portuondolaw.com

                                                         By: Joseph J. Portuondo
                                                            Joseph J. Portuondo, Esq.
                                                            Fla. Bar No. 310034
                                                             Attorney for Defendant




                                                    10
